NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



DEAVEN COWART,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2901
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 21, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and KELLY and BLACK, JJ., Concur.